Name: Commission Regulation (EEC) No 3594/89 of 30 November 1989 amending Regulation (EEC) No 899/87 laying down quality standards for cherries and strawberries as regards the size of strawberries
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31989R3594Commission Regulation (EEC) No 3594/89 of 30 November 1989 amending Regulation (EEC) No 899/87 laying down quality standards for cherries and strawberries as regards the size of strawberries Official Journal L 350 , 01/12/1989 P. 0061 - 0061 Finnish special edition: Chapter 3 Volume 30 P. 0211 Swedish special edition: Chapter 3 Volume 30 P. 0211 *****COMMISSION REGULATION (EEC) No 3594/89 of 30 November 1989 amending Regulation (EEC) No 899/87 laying down quality standards for cherries and strawberries as regards the size of strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1119/89 (2), and in particular of Article 2 (3) thereof, Whereas Annex II to Commission Regulation (EEC) No 899/87 (3) lays down quality standards for strawberries; Whereas those standards provide for the obligation to comply with a minimum size, specified on the basis of the quality class of the product; whereas, as a result of developments in production techniques, the minimum size laid down for strawberries classified in Classes I and II is no longer in line with production and marketing requirements; whereas, in consequence, the size requirements should be modified and account should be taken of the characteristics of certain varieties; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 899/87 is hereby amended as follows: 1. In point III entitled 'Provisions concerning sizing', first subparagraph, the second indent is replaced by: '- Classes I and II (except for the Primella variety): 22 mm, Primella variety 18 mm,'. 2. In point VI entitled 'Provisions concerning marking', under B (Nature of produce), the second indent is replaced by: '- name of the variety (optional, except for the Primella variety where the latter must compulsorily be marked).' Article 2 This Regulation shall enter into force on 1 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 118, 29. 4. 1989, p. 12. (3) OJ No L 88, 31. 3. 1987, p. 17.